Citation Nr: 0638818	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Muskogee Education Center 
in
Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under the Montgomery G.I. 
Bill (Chapter 30) instead of under the Veteran's Education 
Assistance Program (Chapter 32), of Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty for over twenty years from 
March 1979 to July 2004.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 decision letter by the 
Muskogee Education Center that granted basic eligibility for 
educational benefits under the Veteran's Education Assistance 
Program (VEAP), Chapter 32, instead of under the Montgomery 
GI Bill (MGIB), Chapter 30, of Title 38, United States Code.  
The veteran timely appealed.

In January 2003, the veteran testified during a hearing 
before the undersigned at VA's Regional Office in Muskogee, 
Oklahoma.

In February 2005, the Board remanded the matter for 
additional development.


FINDING OF FACT

The veteran first entered active service in March 1979; he 
was a VEAP participant, and he did not elect to receive MGIB 
benefits prior to October 31, 2001.


CONCLUSION OF LAW

The requirements for eligibility for education benefits under 
the MGIB program (Chapter 30), instead of under VEAP (Chapter 
32), have not been met. 38 U.S.C.A. §§ 3011, 3018C (West 
2002); 38 C.F.R. §§ 21.7042, 21.7045 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).

There is no outstanding evidence, and this case does not turn 
on a medical question for which an opinion would be 
necessary.

More importantly, the law, and not the facts, is dispositive 
of the claim for education benefits under the MGIB program 
(Chapter 30) instead of under VEAP (Chapter 32).  Hence, the 
duties to notify and assist imposed by the VCAA are not 
applicable to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

The criteria for education assistance benefits under VEAP, 
Chapter 32, are set forth in 38 U.S.C.A. § 3221 (West 2002).  
All veterans who entered active duty after January 1, 1977, 
and before July 1, 1985, are eligible to participate in VEAP 
by enrolling during their period of active service.  If one 
elects to enroll, one must generally participate for 12 
consecutive months.  One who enrolls and participates in the 
program must agree to have a monthly deduction made from 
one's military pay of not less than $25.00 and no more than 
$100.00.  The maximum total contribution allowed per person 
is $2,700.  A participant is allowed to make the total 
contribution via a lump sum payment.  38 U.S.C.A. § 3222(a), 
(e) (West 2002).

In 1996, the Veterans' Benefits Improvements Act of 1996, 
Pub. L. No. 104- 275, 110 Stat. 3322 (Oct. 9, 1996) 
(hereinafter, Public Law 104-275) was enacted which extended 
eligibility for the MGIB program, Chapter 30, to certain VEAP 
participants.  See Public Law 104-275, § 106 (codified at 38 
U.S.C.A. § 3018C). Under the provisions of Section 106 of 
Public Law 104-275, a VEAP participant with money in the 
Chapter 32 fund could be eligible for MGIB benefits if, in 
pertinent part, the individual was a participant in Chapter 
32 (VEAP) on October 9, 1996; served on active duty on 
October 9, 1996; completed the requirements of a secondary 
school diploma; if discharged or released prior to October 9, 
1997, was honorably discharged or released; and, prior to 
October 9, 1997, made an irrevocable election to receive 
benefits under this section in lieu of benefits under Chapter 
32.  38 U.S.C.A. § 3018C (a) (West 2002); Public Law 104-275, 
§ 106 (a).

Recent statutory changes set forth in the Veterans Benefits 
and Health Improvement Act of 2000 provide for an additional 
year (beginning on November 1, 2000, and ending on October 
31, 2001) for an individual to make an irrevocable election 
to enroll in the MGIB program, Chapter 30.  See Veterans 
Benefits and Health Care Improvement Act of 2000 (Act), Pub. 
L. No. 106- 419, § 104, 114 Stat. 1822 (2000) (codified as 
amended at 38 U.S.C. § 3018C).  Public Law 106-419 requires 
that the election of MGIB benefits be made within one year 
following enactment of Section 104, or by October 31, 2001.  
To be qualified to make the conversion, an individual must:  
(a) have been a participant in the VEAP benefits program on 
or before October 9, 1996; (b) have continuously served on 
active duty since October 9, 1996, through at least April 1, 
2000; (c) have completed secondary school diploma 
requirements or earned twelve college credits; and (d) have 
been separated from service with an honorable discharge.  To 
make the conversion, the individual must pay $2,700, either 
through deductions from service pay, or by payment to VA. The 
law does not provide any exception to the October 31, 2001 
deadline.

Records show that the veteran, in this case, was on active 
duty on October 9, 1996, and that he was a VEAP participant, 
but that he never made an election to enroll in the MGIB 
program, Chapter 30.  

In September and October 2003, the veteran applied for 
education assistance and submitted payment of $2,700, for 
conversion from VEAP to the MGIB program.  The money was 
deposited into the veteran's VEAP account.

In October 2003, the veteran contended that he should be 
allowed to make the conversion because he was not notified of 
the closing period for transitioning from VEAP to the MGIB 
program.  During the statutorily extended period for making 
the election, the veteran was stationed in Cairo, Egypt, and 
personnel administrative support was located in Souda Bay, 
Crete.  The veteran received little direct support and no 
routine administrative contact.  As a result, the veteran did 
not make the election of MGIB benefits by October 31, 2001.

In October 2003, the veteran petitioned the U.S. Navy Board 
of Corrections to modify his eligibility status to allow for 
MGIB benefits.  

In May 2005, the Muskogee Education Center indicated that it 
had received no documentation showing a conversion.

At his hearing, the veteran argued that an administrative 
error had been made by the Navy because the veteran had not 
received communications regarding his eligibility to elect 
MGIB benefits by October 31, 2001.  The evidence reflects no 
action taken by the U.S. Navy Board of Corrections to modify 
the veteran's eligibility status to allow for MGIB benefits.  
38 C.F.R. § 21.7045(e)(3).  While the Board acknowledges the 
veteran's argument, the legal criteria governing the payment 
of education benefits are clear and specific, and the Board 
is, regrettably, bound by them.

The veteran does not dispute the date of receipt of his 
application for MGIB benefits, and that he did not make the 
election of MGIB benefits by October 31, 2001.  As noted 
above, the law provides for no exception to the October 31, 
2001 deadline for an irrevocable conversion from VEAP to the 
MGIB program.  The facts pertinent to this matter are not in 
dispute, and the law is dispositive.  Accordingly, the appeal 
is governed by the laws and regulations governing the payment 
of education assistance benefits.

As the law is dispositive of the veteran's claim for 
education benefits under the MGIB program (Chapter 30) 
instead of under VEAP (Chapter 32), the claim must be denied 
for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to education benefits under the MGIB program 
(Chapter 30), instead of under VEAP (Chapter 32), is denied. 




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


